 USDC IN/ND case 3:20-cv-00039-JD-MGG document 9 filed 04/30/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 RODOLFO ANTONIO LOPEZ, JR.,

               Plaintiff,

                      v.                             CAUSE NO. 3:20-CV-39-JD-MGG

 MICHEAL ROGERS,

               Defendant.

                                  OPINION AND ORDER

       Rodolfo Antonio Lopez, Jr., a prisoner without a lawyer, filed a complaint

against Michael Rogers or the current Acting Director of the National Security Agency

alleging unlawful conspiracy and acts of surveillance against him. Pursuant to 28 U.S.C.

§ 1915A, the court must review the complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief. The court applies the same

standard as when deciding a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To survive dismissal, a

complaint must state a claim for relief that is plausible on its face. Bissessur v. Indiana

Univ. Bd. of Trs., 581 F.3d 599, 602-03 (7th Cir. 2009). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 603.

Nevertheless, a pro se complaint must be liberally construed “however inartfully
 USDC IN/ND case 3:20-cv-00039-JD-MGG document 9 filed 04/30/20 page 2 of 4


pleaded.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted).

       In his complaint, Lopez alleges that Michael Rogers, or the current Acting

Director of the National Security Agency (“NSA”), conspired against him by engaging

in unlawful acts of surveillance. (ECF 1 at 6.) He demands that he be given government

documents pertaining to the surveillance, including those which show “what

government level authorize[d] the unlawful surveillance and conspiracy” and those

“executive orders issued by the President of the United 48 States of America.” (Id.) In

addition to the release of documents, Lopez “makes claim and order[s]” the complete

removal of all NSA employees, including all intelligence employees, and the “complete

removal of all United 48 States military personnel[] from Hawaii and Alaska.” (Id.) He

states that “[a]ny person not adhering to the requirement to vacate their post will be

forced to leave, deadly force authorized.” (Id.) Thus, he asserts that a conspiracy to

physically harm him is “no joking matter” and is a “malicious attempt on life without

any due process, justification, or reason for such actions.” (Id.)

       Lopez further asserts that the NSA utilizes satellite and ground surveillance units

to watch his every move “twenty-four hours a day seven days a week with a staff of

three shifts and a specifically assigned weekend staff.” (Id. at 7.) However, he claims

that the NSA Director’s surveillance attempts against him have been unsuccessful and

are “cowardly acts under an administration poised in ridicule.” (Id.) Lopez states that

he is imprisoned for no just cause and is in a war with United States of America, but the

war has no frontline because the government’s actions are shrouded in secrecy and


                                              2
 USDC IN/ND case 3:20-cv-00039-JD-MGG document 9 filed 04/30/20 page 3 of 4


conspiracy. (Id.) He claims that blood has been spilled by his sons and daughters who

have not yet been born. (Id.) Lopez asserts his loved ones have suffered by the cowards

who lead this conspiracy in the upper levels of a faithless government. (Id.)

       These allegations are sufficient to demonstrate the claims presented are meritless.

See Lee v. Clinton, 209 F.3d 1025 (7th Cir. 2000), and Gladney v. Pendleton Correctional

Facility, 302 F.3d 773, 774 (7th Cir. 2002) (“Sometimes, however, a suit is dismissed

because the facts alleged in the complaint are so nutty (‘delusional’ is the polite word)

that they’re unbelievable, even though there has been no evidentiary hearing to

determine their truth or falsity.”). Therefore, this case will be dismissed.

       Although it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart, 722

F.3d 1014 (7th Cir. 2013), that is unnecessary where the amendment would be futile.

Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad

discretion to deny leave to amend where there is undue delay, bad faith, dilatory

motive, repeated failure to cure deficiencies, undue prejudice to the defendants, or

where the amendment would be futile”). See also Holland v. City of Gary, 503 F. App’x

476, 477–78 (7th Cir. 2013) (amendment of complaint with fantastic and delusional

allegations would be futile). Such is the case here. Therefore, Lopez will not be

permitted to file an amended complaint.

       For these reasons, the court DISMISSES this case pursuant to 28 U.S.C. § 1915A

because the complaint does not state a claim. The clerk is DIRECTED to close the case.




                                              3
USDC IN/ND case 3:20-cv-00039-JD-MGG document 9 filed 04/30/20 page 4 of 4


    SO ORDERED on April 30, 2020.

                                        s/JON E. DEGUILIO
                                        JUDGE
                                        UNITED STATES DISTRICT COURT




                                    4
